Citation Nr: 1411063	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-38 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus, to include as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the U.S. Navy from March 1966 to December 1969 and from June 1984 to March 1988.  The Veteran also has military service with the U.S. Navy Reserves between his two periods of active duty.  His DD-214 Form documents that he participated in combat during his second period of service and was awarded the Republic of Vietnam Armed Forces Unit Citation Gallantry Cross Medal Color with Palm.  See 38 U.S.C.A. § 1154 (2013).

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in February 2010.  The RO issued a Statement of the Case (SOC) in July 2010.  In August 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDINGS OF FACT

1.  The Veteran served aboard the U.S.S. Parsons in the deep waters offshore of the Republic of Vietnam (Vietnam) and was awarded the Vietnam Service Medal (VSM), but there is no competent and credible evidence that he ever set foot in country or on the inland waterways, and thus has no presumed exposure to Agent Orange or other herbicide, and his lay testimony concerning this is not credible to alternatively establish this exposure on a factual basis.

2.  The Veteran's Type II diabetes mellitus was not manifested during his active military service, is not shown to be causally or etiologically related to his service (to include herbicide exposure), and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service.

CONCLUSION OF LAW

The Veteran's Type II diabetes mellitus was not incurred in or aggravated by his active military service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in February 2009 and April 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Letters dated in February 2009 and April 2009 also informed the Veteran of the requirements for establishing service connection based on the in-service herbicide presumption.  All of these letters were provided prior to the initial RO adjudication of his claim in the June 2009 rating decision.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs for his second period of active duty, his Reserve records, and his post-service treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  
The Board acknowledges that the RO made several attempts to secure a copy of the Veteran's STRs from his first period of active duty.  After several searches, the RO determined that the records were unavailable in a Formal Finding of Unavailability dated in August 2013.  The Veteran was informed of the unavailability of these records in a Report of Contact from the RO and a Supplemental SOC (SSOC) dated that same month.  The Veteran was informed that he could submit his own copies of the STRs or alternate documentation.  The Veteran has stated throughout his appeal that he does not have copies of the STRs.  Under these circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, missing STRs, while indeed unfortunate, do not obviate the need for the Veteran to have some other evidence of a link between his current disorder and his active military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); see, too, Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Board notes that a VA examination and medical opinion have not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran did not have Type II diabetes mellitus during service and does not reflect competent evidence showing a nexus between service and the disorder at issue, to include in-service herbicide exposure, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service treatment records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for Type II diabetes mellitus, to include as due to in-service herbicide exposure from his military service in Vietnam.

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including diabetes mellitus, will be presumed if they manifest to a compensable degree within one year following the active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  In a January 2012 private treatment record, the Veteran was diagnosed with Type II diabetes mellitus.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Board notes that the Veteran's STRs for his first period of service are not of record.  The RO made several attempts to obtain the Veteran's STRs.  After several searches, the RO determined that the records were unavailable.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...."  Cromer, 19 Vet. App. at 217-18, citing Russo, 9 Vet. App. at 51; see Cuevas, 3 Vet. App. at 548; O'Hare, 1 Vet. App. at 367.  

The Veteran's STRs from his second period of active duty are silent for documentation of the disorder.  The records reveal no complaints or treatment related to Type II diabetes mellitus or its associated symptoms.  His military separation exam also did not document Type II diabetes mellitus.  His active military service officially ended in March 1988.

However, the Veteran instead asserts that service connection for type II diabetes mellitus is warranted secondary to his exposure to Agent Orange during his first period of military service while serving in the U.S. Navy aboard the U.S.S. Parsons, a guided missile destroyer off of the coast of the Republic of Vietnam (Vietnam).  The Veteran does not assert that he went on land in Vietnam.  Instead, he reports that while aboard the U.S.S. Parsons, he was in close proximity of the Vietnam shore and could see actual land.  The Veteran argues that this close proximity resulted in him being exposed to herbicides from Vietnam.

In this regard, certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Type II diabetes mellitus is one of the diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

"Service in Vietnam" for purposes of this presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962, to May 7, 1975.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a) (2013).

On May 8, 2008, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Id. at 1193-94.  In addition, the Federal Circuit held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a VSM.  Id.; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era veteran whose only contact with Vietnam was participating in high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters offshore of Vietnam is not qualifying service in Vietnam).

However, if the Veteran did not serve in Vietnam during the Vietnam era, service connection may still be established by proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Based on the foregoing, there is simply no objective evidence indicating that the Veteran set foot in or on the inland waterways of Vietnam.  

The Veteran's DD Form 214 indicates that he is a recipient of the VSM.  However, it is well-established that the VSM was awarded to all members of the Armed Forces of the United States serving in Vietnam and contiguous waters or airspace thereover, and for those who served in Thailand, Laos or Cambodia while serving in direct support of operations in Vietnam.  See Manual of Military Decorations and Awards, 6.6 (U.S. Department of Defense Manual 1348.33-M, September 1996).  Further, as noted above, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a VSM.  Haas, 525 F.3d at 1193-94 (emphasis added).  The Veteran's STRs and personnel records are absent for any findings relating to duty or visitation on the actual landmass of Vietnam.  

Notably, however, the Veteran does not contend, and the record does not otherwise show, that he ever stepped foot on the landmass of Vietnam.  Rather, he contends that he was exposed to herbicide agents while stationed aboard a naval vessel that traveled in the waters of Vietnam.  During the Veteran's first period of military service, the Veteran's was stationed on a guided missile destroyer (DDG-33) - the U.S.S. Parsons - off the coast of Vietnam.  The Veteran stated that he worked on a mission that was supporting an operation being conducted onshore, so they had to be fairly close to the shoreline for their guns to reach land.  See September 2013 statement by the Veteran.  An April 2009 National Personnel Records Center (NPRC) response found that the Veteran served aboard the U.S.S. Parsons periodically from November 1968 to April 1969.  During this time, the Veteran's personnel records also document that he received Hostile Fire Pay.  Despite these factors, the Veteran's STRs and personnel records do not document that the Veteran ever went ashore in Vietnam.  The U.S.S. Parsons is also not listed as a ship with presumed "brown water" service on VA's "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" Bulletin.  Further, in a March 2009 statement, the NPRC determined that they could not confirm whether the Veteran served in Vietnam.  NPRC stated that the Veteran served aboard the U.S.S. Parsons, which was in the official waters of Vietnam periodically from November 1968 to April 1969.  However, NPRC found that the records provided no conclusive proof of in-country service for the Veteran.  Moreover, there is no evidence that the Veteran was on a ship that was in the waterways of Vietnam.  The Veteran has also not alleged that he was in a small watercraft that came ashore or that he served in a riverboat in the waterways of Vietnam.  Thus, the evidence does not establish that the Veteran served in the inland waters of Vietnam.  

The Veteran also asserts that he could "see" Vietnam while serving aboard his ship.  However, there is no presumption for exposure to herbicides for ships offshore.  His service on a deep-water naval vessel in waters off the shore of Vietnam in and of itself cannot constitute service in Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A) (West 2002).  See VAOPGCPREC 27-97.

For the reasons outlined above, the Board finds that the Veteran did not set foot in or on the inland waterways of Vietnam.  Thus, the Veteran is not presumed to have been exposed to herbicide agents, and the presumptive provisions relating to herbicides and Type II diabetes mellitus are inapplicable here.  See 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e), 3.313(a).

Additionally, the Veteran asserts that, after leaving Vietnam, he was rerouted to North Korea in support of a Naval Task Force that went to North Korea when the EC 121 (spy plane) was shot down in 1968 or 1969.  See statement by the Veteran dated in September 2013.  The Veteran appears to be arguing that he was exposed to herbicides during this service in North Korea.  VA regulations provide that a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  The M21-1 includes a table showing those units (and other personnel) that the Department of Defense has identified as operating in or near the Korean DMZ during the time period when herbicides were used between April 1968 and July 1969.  See M21-1MR pt. IV, subpt. ii, ch. 2, sec. C.10.p.  However, the Veteran's STRs, DD-214 Form, and personnel records do not document any service in North Korea during his active military service.  Thus, the Board finds that the Veteran's claim cannot be granted on this theory of entitlement.

Turning to the theory of direct service connection, the first post-service relevant complaint of and diagnosis of Type II diabetes mellitus was in a June 2010 private treatment record.  Again, the Veteran's active duty ended in 1988.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, there is no positive medical nexus evidence in the claims file.  As previously stated, a VA examination is not necessary in this case.  The treatment records do not provide any supporting evidence.  For all of these reasons, service connection for Type II diabetes mellitus on a direct basis is not warranted.

The Board notes that the Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from June 2010, over twenty years after the Veteran's military separation in 1988.  Further, the STRs do not show that the Veteran developed chronic diabetes mellitus during his active military service.  The STRs do not document any complaints of or treatment for diabetes mellitus or its associated symptoms.  The first documentation of diabetes mellitus is in a private treatment record dated in June 2010.  When the Veteran was first treated post-service, he did not indicate that his diabetes mellitus had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for diabetes mellitus.  As stated above, the earliest post-service medical treatment records are dated from June 2010 and the Board notes that the Veteran reports that he was first diagnosed as having diabetes mellitus in 1996.  Thus, and the Veteran was separated from the active duty in 1988.  No diagnosis of diabetes mellitus was made within one year of the Veteran's military discharge.  Thus, presumptive service connection for diabetes mellitus does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Regarding the Veteran's assertions of his Type II diabetes mellitus being due to in-service herbicide exposure, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), this specific issue falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  No competent medical opinion linking his Type II diabetes mellitus to in-service herbicide exposure has been presented.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for Type II diabetes mellitus, to include as due to in-service herbicide exposure, is not warranted.


ORDER

Service connection for Type II diabetes mellitus, to include as due to in-service herbicide exposure, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


